 



EXHIBIT 10.31
(ISILON SYSTEMS LOGO) [v32695v3269501.gif]
April 11, 2007
Steven D. Fitz
920 Madonna Way
Los Altos, CA 94024
Dear Steve:
          On behalf of Isilon Systems, Inc., (the “Company”), I am pleased to
offer you the position of Senior Vice President, Worldwide Sales, with the
Company. Speaking for myself, as well as the other members of the Company’s
management team, we are all very impressed with your credentials and we look
forward to your future success in this position. The terms of your position with
the Company are as set forth below.
1. Position and Location
          You are being offered the position of Senior Vice President, Worldwide
Sales. You will report directly to me and subject to fulfillment of any
condition imposed by this letter agreement, you will begin this new position on
April 30, 2007 (the “Start Date”). It is the Company’s intention that you will
work out of the Company’s office in Sunnyvale, California, although you may be
transferred to Seattle at the Company’s discretion.
2. Proof of Right to Work
          This offer of employment is contingent upon you presenting, in
accordance with applicable law, verification of your identity and your legal
right to work in the United States. In the event that you do not possess, or are
unable to obtain authorization to accept employment in the United States, our
offer of employment is withdrawn.
3. No Conflicts.
          It is the policy of Isilon that employees neither disclose nor use any
confidential information from prior employment while employed by Isilon.
Although you have not provided copies of all agreements with your prior employer
EMC Corporation (“EMC”), it is the Company’s understanding that any such
agreements will not prevent you from performing the duties of your position.

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]
4. ***
5. References

  •   This offer is contingent upon successful references and background check.

6. Compensation

  •   Base Salary: You will be paid $225,000 on an annual basis. Your salary
will be payable every two weeks pursuant to the Company’s regular payroll policy
and will be subject to applicable withholding taxes. Your base salary may be
increased in the future, but will not be decreased, by the Company.     •  
Bonus: You are eligible for a quarterly bonus of $31,250 ($125,000 total annual
bonus potential or higher with Company performance above plan) upon successful
achievement of MBOs and Company goals. The bonus is split equally between
achievement of MBOs and certain revenue/EBIT goals, as determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
    •   Commission Plan: You will be eligible for commissions based on Isilon’s
global sales revenue. The 2007 plan calls for *** of total revenue, with *** of
revenue contribution in Q2, *** in Q3, and *** of revenue in Q4. Target annual
commission is $125,000 at plan, plus upside above target as noted below:

                                                                      % Increase
over     Annual Revenue   % of Target   Commission %   Commission $   Target  
Total Compensation*
***
    100 %     * **   $ 125,000             $ 475,000  
***
    110 %     * **   $ 300,000       * **   $ 650,000  
***
    125 %     * **   $ 450,000       * **   $ 800,000  
***
    150 %     * **   $ 650,000       * **   $ 1,000,000  

 

*   plus potential bonus upside for Company performance above plan

7. Stock Options

  •   Initial Option Grant. Following the commencement of your employment, the
Company will recommend that the Compensation Committee grant you a nonstatutory
stock option to purchase 360,000 shares of the Company’s Common Stock. The
exercise price will be the market closing price (or the closing bid, if no sales
are reported) of the Company’s Common Stock on The NASDAQ Global Market on the
date of the grant, which will be on the first new hire stock option approval
date following your Start Date, unless such date falls within a quarterly
trading blackout period, in which case the date of grant will be the first day
the Company’s trading window opens following that quarterly blackout period. The
option may be exercised in accordance with the following vesting schedule: 25%
of the shares will vest on the

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]
twelve (12) month anniversary of your Start Date and 1/12th of the remaining
shares will vest quarterly thereafter, such that the option will be fully vested
and exercisable on the four-year anniversary of your Start Date. Vesting will,
of course, depend on your continued employment with the Company. The option will
be a nonstatutory stock option and will be subject to the terms of the Company’s
2006 Equity Incentive Plan (the “2006 Plan”) and Notice of Grant of Stock
Option, each of which is attached hereto.

  •   Subsequent Option Grants. At the discretion of the Company’s Board of
Directors (or its designated committee), you may be eligible to receive
additional grants of stock options or purchase rights from time to time in the
future, on such terms and subject to such conditions as the Compensation
Committee shall determine as of the date of such grant.

8. Benefits

  •   Insurance Benefits. The Company will provide you with standard medical and
dental insurance benefits according to Company policy. Benefits will commence
the first of the month following your first day of full-time employment with the
company.     •   Vacation. You will be entitled to vacation according to Company
policy.     •   Indemnification. The Company currently indemnifies all officers
and directors to the maximum extent permitted by law, and you will enter into
the Company’s standard form of Indemnification Agreement giving you such
protection. Pursuant to the Indemnification Agreement, the Company will agree to
advance any expenses for which indemnification is available to the extent
allowed by applicable law. You shall be covered by all directors and officers
insurance policies in place during your employment, providing protection at
least comparable to present coverage.

9. Relocation Benefits. If the Company requests that you relocate to Seattle,
the Company will provide the following:

  •   House hunting trip for up to 4 days for you and your family (includes
airfare, hotel, rental car, meals in accordance with Isilon’s travel policy);  
  •   Household move to include goods/cars and storage for up to 60 days;     •
  Temporary housing for up to 60 days. Temporary housing beyond 60 days will be
by mutual agreement; and     •   Closing costs in connection with the sale of
your current residence in California and the purchase of a primary residence in
the Seattle area will be reimbursed up to $200,000.

          The following elements of your compensation package will be contingent
upon your relocation date:

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]

  •   Upon the date of the relocation (the “Relocation Date”) with your family
to Seattle, if requested by the Company, the Company will recommend that the
Compensation Committee grant you a nonstatutory stock option to purchase 40,000
shares of the Company’s Common Stock (the “Relocation Grant”). The exercise
price for this Relocation Grant will be the market closing price (or the closing
bid, if no sales are reported) of the Company’s Common Stock on The NASDAQ
Global Market on the date of the grant, which will be on the first new hire
stock option approval date following the Relocation Date, unless such date falls
within a quarterly trading blackout period, in which case the date of grant will
be the first day the Company’s trading window opens following that quarterly
blackout period. The Relocation Grant (if provided) will vest in accordance with
the following schedule: 25% of the shares will vest on the twelve (12) month
anniversary of the Relocation Date and 1/12th of the remaining shares will vest
quarterly thereafter, such that the Relocation Grant will be fully vested and
exercisable on the four-year anniversary of the Relocation Date. For purposes of
this clause, the Relocation Date shall be understood to mean the later of the
dates on which (a) you have closed on the purchase of a primary residence in the
Seattle area; and (b) your immediate family members are all permanently living
in the Seattle area.50% of your quarterly MBO payout will accrue but not be paid
unless and until you have relocated to Seattle, to occur no later than July 1,
2008, provided that the Company has requested such relocation. If the Company
does not request such relocation prior to April 15, 2008, any accrued MBO
payments will be made to you on or before May 15, 2008.

10. Severance Benefits.

  •   General. In the event of termination of your employment under any
circumstances you will not be entitled to any benefits (other than those you are
due under applicable law) except as set forth in this Section.

  •   Termination. If the Company terminates your employment for any reason
other than for Cause (as defined below), or you resign your position with the
Company for Good Reason (as defined below), subject to your signing and not
revoking a release of claims substantially similar to a form attached hereto as
Exhibit A, you will be entitled to receive an immediate lump-sum payment in an
amount equal to your then current base salary or $225,000 on an annualized
basis, whichever is higher. Furthermore, you shall be entitled to receive
reimbursement of COBRA premiums for a period of six (6) months (the “Severance
Period”). To the extent that you obtain health benefits from another employer or
pursuant to a consulting relationship during the Severance Period, if
applicable, reimbursement of COBRA premiums will cease to the extent that you
ceased to make COBRA payments because of such health benefits. You agree that
you will notify the Company of your obtaining employment or a consulting
agreement, and the relevant terms thereof, during the Severance Period. You will
not be entitled to any additional payments, salary, bonus or benefits in the
event of termination for Cause.

  •   Section 409A. Notwithstanding anything to the contrary in this letter
agreement, any cash severance payments otherwise due to you pursuant to the
foregoing paragraph or otherwise on or within the six-month period following
your termination will accrue

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com



 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]
during such six-month period and will become payable in a lump sum payment on
the date six (6) months and one (1) day following the date of your termination,
provided, that such cash severance payments will be paid earlier, at the times
and on the terms set forth in the applicable provisions of the foregoing
paragraph, if the Company reasonably determines that the imposition of
additional tax under Section 409A of the Internal Revenue Code of 1986, as
amended, will not apply to an earlier payment of such cash severance payments.
In addition, this letter agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Code Section 409A and any temporary or final
Treasury Regulations and guidance promulgated thereunder and the parties agree
to cooperate with each other and to take reasonably necessary steps in this
regard.

  •   “Cause” for termination will exist if you are terminated for any of the
following conduct that has caused or is reasonably expected to result in
material injury to the Company: (i) your willful failure substantially to
perform your duties or responsibilities to the Company or deliberate violation
of a Company policy; (ii) your commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct; (iii) unauthorized use or disclosure
by you of any proprietary information or trade secrets of the Company or any
other party to whom you owe an obligation of nondisclosure as a result of your
relationship with the Company; or (iv) your willful breach of any of your
obligations under any written agreement or covenant with the Company.

  •   “Good Reason” is defined as (1) any action by the Company or any successor
that results in a diminution of your position, authority, duties,
responsibilities, compensation or benefits without your written consent, (2) any
failure by the Company or any successor to comply with any provision of this
letter agreement, (3) the Company’s or any successor’s requiring you to be based
at any office or location more than 30 miles from your office location; provided
however, that a future relocation to Seattle shall not constitute Good Reason,
or (4) any failure by a successor to the Company to assume the Company’s
material obligations under this letter agreement.

  •   Conditions. Any payments made will be subject to applicable tax
withholding, and your receipt of such payments shall be subject to your
executing the Company’s (or it’s successors) standard form release of claims
releasing the Company and it’s successor(s) from claims relating to your
employment relationship and termination of that relationship.

11. Change of Control.
          Generally, any stock options granted to you will be subject to the
terms set forth in the attached 2006 Plan.

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]
          Notwithstanding the foregoing, upon a Change in Control (as defined in
the 2006 Plan), the Initial Option Grant and the Relocation Grant (if provided)
shall immediately vest and become exercisable as to twenty-five percent (25%) of
the Shares that are unvested under each option as of the date of the Change in
Control. Additionally, in the event the Company terminates your status as a
Service Provider (as defined in the 2006 Plan) without Cause (as defined in the
2006 Plan) or you resign your position with the Company for Good Reason (as
defined above), within twelve (12) months after the consummation of a Change in
Control, the Initial Option Grant and the Relocation Grant (if provided) shall
immediately vest and become exercisable as to an additional twenty-five percent
(25%) of the Shares that are unvested under each option as of the date of
termination shall immediately vest and become exercisable.
12. Proprietary Information and Inventions Agreement
          Your acceptance of this offer and commencement of employment with the
Company is contingent upon the execution, and delivery to an officer of the
Company, of the Company’s Proprietary Information and Invention Assignment
Agreement, a copy of which is enclosed for your review and execution (the
“Assignment Agreement”), prior to or on your Start Date.
13. At-Will Employment
          Your employment with the Company will be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, without further obligation or liability.
14. Acceptance
          We are all delighted to be able to extend you this offer and look
forward to working with you. To indicate your acceptance of the Company’s offer,
please sign and date this letter in the space provided below and return it to
me, along with a signed and dated copy of the Assignment Agreement by 3:00 p.m.
(PDT) on Thursday, April 12, 2007.
          This letter, together with the Assignment Agreement, set forth the
terms of your employment with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter shall be
interpreted and enforced in accordance with the laws of the State of Washington
without regard to conflicts of law principles. This letter may not be modified
or amended except by a written agreement, signed by the Company and by you.

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 



--------------------------------------------------------------------------------



 



(ISILON SYSTEMS LOGO) [v32695v3269501.gif]

            Very truly yours,


ISILON SYSTEMS, INC.
      By:   /s/ Steve Goldman       Steve Goldman        CEO and President     

ACCEPTED AND AGREED:
Steven D. Fitz

      /s/ Steven D. Fitz   Signature        April 12, 2007   Date  

Enclosures:   Proprietary Information and Invention Assignment Agreement
2006 Stock Incentive Plan
Exhibit A — Sample Separation Agreement

                            3101 Western Ave, Seattle, WA 98121   TEL
(206) 315-7500   FAX (206) 315-7501   www.isilon.com

 